Upon consideration of the petition filed by Defendant on the 8th of April 2019 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of May 2019."
Upon consideration of the petition filed by Defendant on the 5th of April 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 9th of May 2019."
Upon consideration of the petition filed in the Alternative on the 8th of April 2019 by Defendant in this matter for Writ of Prohibition, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 9th of May 2019."
Upon consideration of the petition filed by Defendant on the 5th of April 2019 in this matter for a writ of certiorari to review the orders of District and Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 22nd of April 2019 by Defendant for Leave of Court to Consider Defendant's Reply:
"Motion Dismissed by order of the Court in conference, this the 9th of May 2019."
The following order has been entered on the motion filed on the 22nd of April 2019 by Defendant to Consolidate Matters:
"Motion Dismissed as moot by order of the Court in conference, this the 9th of May 2019."